Citation Nr: 9901088	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-20 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to September 
1968.  The veteran has indicated other periods of service 
with the Reserves and the California Army National Guard, but 
there is no certified evidence of record to confirm those 
periods of service.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veterans bilateral hearing loss.


REMAND

In spite of the veterans contentions that he had experienced 
hearing loss during service, there is no evidence of record 
of any hearing examinations that showed readings above 20 
decibels at any frequency in either ear during service from 
1965 to 1968.  During the veterans annual examination 
conducted in April 1969, a report from a hearing evaluation 
revealed a reading of 35 decibels in the right ear at a 
frequency of 4000 Hertz.

The only certified service is that from May 1965 to September 
1968.  Additionally, the veteran asserts that he had inactive 
Navy service from September 1968 to May 1971, California Army 
National Guard service from 1971 to 1973, and U.S. Army 
Reserve service from 1973 to 1974.  There is no certified 
record to support that the veteran was in active service 
during any of these aforementioned periods of time.  Further, 
although the veterans DD 214 supports that he served as an 
electronics operator with a seaplane squadron during service, 
there is no evidence, other than the veterans assertions, as 
to the type of work that the veteran performed or the 
environment in which he worked during those years from 1969 
to 1973.  The veteran has indicated that he was told during 
active duty that he might be pulled off flight status if his 
hearing became any worse.  He has indicated continued 
complaints with regard to his hearing since service and an 
association of his complaints with his duties.  

There is no VA examination on file to show the extent or 
etiology of the veterans post-service hearing loss 
disability.  A private examination conducted in July 1996 
indicates impaired hearing, there is no recent examination of 
record that reports the level of impairment.

Therefore, the Board regrets any delay occasioned by its 
action in this case.  However, in order to extend to the 
veteran every equitable consideration, clarification of his 
service and medical records is required.  Accordingly, with 
respect to the veterans claim of entitlement to service 
connection for bilateral hearing loss, this case is REMANDED 
for the following:

1.  The RO should attempt to verify, 
through official channels, the 
veteran's periods of military 
service with the Navy, Army, and 
California National Guard, and his 
military occupational specialties 
(MOS) or duties.

2.  The RO should schedule the 
veteran for a current VA 
audiological examination to 
determine the etiology and extent of 
the veterans bilateral hearing 
loss.  The examiner should comment 
on whether it is at least as likely 
as not that any current hearing loss 
is related to noise exposure during 
service.  The claims folder must be 
made available to the examiner for 
their review in conjunction with the 
respective examination.  In 
particular, the RO should request 
that the examiner review the service 
medical records in detail, and all 
other clinical data of record.

A complete rationale for any 
conclusion reached should be 
provided.  Any additional 
information that is required to 
formulate the requested opinion 
should be requested and obtained.

3.  The RO should carefully review 
the examination reports to ensure 
that they are in complete compliance 
with this Remand, including all 
requested findings and opinions.  If 
not, the reports should be returned 
to the examiners for corrective 
action.

4.  The RO should then review the 
veterans claim.  All pertinent law 
and regulations should be 
considered.  If the veterans claim 
remains denied, he and his 
representative should be provided 
with a supplemental statement of the 
case, which should include, but not 
be limited to, any additional 
pertinent law and regulations and a 
complete discussion of the action 
taken on the veterans claim.  
Applicable response time should be 
allowed.

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
